It is ordered and adjudged by this court that the judgment of the said circuit court be, and the same hereby is modified by allowing to the said Sampson P. Cornell a further credit in addition to those allowed him by the circuit court of the sum of $214.43 for expenses paid by him in repair and betterment of the property sought to be partitioned in this action; and there being no other or further error appearing on the record of this case to the prejudice of plaintiff in error, it is hereby ordered and adjudged that said judgment as so modified be, and the same hereby is, affirmed.
Spear, C. J., Davis, Shauck, Price, Johnson and Donahue, JJ., concur.